                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
             Plaintiff,                )
                                       )
v.                                     )         Cr. No. 18-cr-10015-STA
                                       )
CHRISTINA MCBRIDE,                     )
                                       )
             Defendant.                )


                                       ORDER



      The United States has moved this Court to cancel the hearing on restitution.

      Wherefore, for good cause, the hearing on restitution set on May 14, 2019, is

cancelled and will be removed from the docket.

      IT IS SO ORDERED this 18th day of April, 2019.




                                           s/S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE
